Appeal by plaintiff, as limited by its brief, from so much of an order of the Supreme Court, Westchester County, dated September 7, 1971, as, upon reargument, adhered to the original decision and denied plaintiff’s motion for a preliminary injunction to enjoin enforcement of certain provisions of the zoning ordinance of the Village of Tarrytown. Order affirmed insofar as appealed from. No opinion. Appeal from order of said court dated June 15, 1971, dismissed as academic. That order was superseded by the order granting reargument. Respondents Village of Tarrytown and William Baird are granted one bill of $20 costs and disbursements to cover both appeals. Rabin, P. J., Hopkins, Latham, Gulotta and Christ, JJ., concur.